DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 09 May 2022. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Chen, Monostatic multi-source direction finding based on I/Q radio frequency data).
	Referring to Claim 1, Chen teaches one or more receiver antennas or one or more receiver antenna arrays (Fig. 14 A0, A1 and A2 and associated text) oriented at a receiver orientation angle (90 degrees as shown in section 2.3) and configured to receive a plurality of RF signals transmitted from a transmitter circuit comprising one or more transmit antennas or one or more transmit antenna arrays oriented at a transmitter orientation angle; and a controller (Fig. 5 DSP and associated text) configured to at least one of: A) calculate first and second angles of arrival (AoAs) (Fig. 14 cos alpha; see pages 142-143) based on one or more digitized samples of a first RF signal received at a first receiver antenna array, and calculate third and fourth AoAs (Fig. 14 cos beta; see pages 142-143) based on one or more digitized samples of a second RF signal received at a second receiver antenna array, and B) calculate first and second angles of departure (AoDs) based on one or more digitized samples of a third RF signal received from a first transmit antenna array, and calculate third and fourth AoDs based on one or more digitized samples of a fourth RF signal received from a second transmit antenna array, wherein the controller is further configured to at least one of: determine which of the first and second AoAs is correct, and determine which of the first and second AoDs is correct; See Associated text of Fig. 5 and 14 and section 2.3.
	Referring to Claims 2 and 12, Chen teaches wherein the controller is further configured to at least one of: determine which of the first and second AoAs is correct based on the third and fourth AoAs, and determine which of the first and second AoDs is correct based on the third and fourth AoDs; see section 2.3.
	Referring to Claims 3 and 13, Chen teaches wherein the controller is further configured to at least one of: determine which of the first and second AoAs is correct based further on the receiver orientation angle, and determine which of the first and second AoDs is correct based further on the transmitter orientation angle; see section 2.3.
	Referring to Claims 4 and 14, Chen teaches wherein the controller is further configured to at least one of: subtract the receiver orientation angle from each of the third and fourth AoAs to generate fifth and sixth AoA angles, and subtract the transmitter orientation angle from each of the third and fourth AoDs to generate fifth and sixth AoD angles, wherein the controller is further configured to at least one of: identify which of the fifth and sixth AoA angles matches one of the first and second AoAs to determine the correct AoA, and identify which of the fifth and sixth AoD angles matches one of the first and second AoDs to determine the correct AoD; See equation 8 on page 143.
	Referring to Claims 5 and 15, Chen teaches wherein at least one of: which of the fifth and sixth AoA angles matches one of the first and second AoAs is determined based on which of the fifth and sixth AoA angles is equal to one of the first and second AoAs; and which of the fifth and sixth AoD angles matches one of the first and second AoDs is determined based on which of the fifth and sixth AoD angles is equal to one of the first and second AoDs; see section 2.3.
	Referring to Claims 6 and 16, Chen teaches wherein at least one of: which of the fifth and sixth AoA angles matches one of the first and second AoAs is determined based on which of the fifth and sixth AoA angles is less than a threshold angle different from one of the first and second AoAs; and which of the fifth and sixth AoD angles matches one of the first and second AoDs is determined based on which of the fifth and sixth AoD angles is less than a threshold angle different from one of the first and second AoDs; see section 2.3.
	Referring to Claims 7 and 17, Chen teaches wherein at least one of: which of the fifth and sixth AoA angles matches one of the first and second AoAs is determined based on which of the fifth and sixth AoA angles is closer to one of the first and second AoAs than the other of the first and second AoAs and is closer to the one of the first and second AoAs than the other of the fifth and sixth AoA angles is to either of the first and second AoAs; and 24which of the fifth and sixth AoD angles matches one of the first and second AoDs is determined based on which of the fifth and sixth AoD angles is closer to one of the first and second AoDs than the other of the first and second AoDs and is closer to the one of the first and second AoDs than the other of the fifth and sixth AoD angles is to either of the first and second AoDs; see section 2.3.
	Referring to Claims 8 and 18, Chen teaches wherein at least one of: the receiver orientation angle is equal to 90O; and the transmitter orientation angle is equal to 90O; Fig. 14.
	Referring to Claims 9 and 19, Chen teaches wherein at least one of: the first RF signal is the same RF signal as the second RF signal; and the third RF signal is the same RF signal as the fourth RF signal; See section 2.3.
	Referring to Claims 10 and 20, Chen teaches wherein at least one of: the first RF signal is not the same RF signal as the second RF signal; and the third RF signal is not the same RF signal as the fourth RF signal; See section 2.3.
	Referring to Claim 11, Chen teaches with one or more receiver antennas or one or more receiver antenna arrays oriented at a receiver orientation angle, receiving a plurality of RF signals transmitted from a transmitter circuit comprising one or more transmit antennas or one or more transmit antenna arrays oriented at a transmitter orientation angle and; with a controller of the receiver circuit, at least one of: A) calculating first and second angles of arrival (AoAs) based on one or more digitized samples of a first RF signal received at a first receiver antenna array, and calculating third and fourth AoAs based on one or more digitized samples of a second RF signal received at a second receiver antenna array, and B) calculating first and second angles of departure (AoDs) based on one or more digitized samples of a third RF signal received from a first transmit antenna array, and calculating third and fourth AoDs based on one or more digitized samples of a fourth RF signal received from a second transmit antenna array, with the controller, at least one of: determining which of the first and second AoAs is correct, and determining which of the first and second AoDs is correct; see citations of Claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2021/0126695, 2018/0348357, 2018/0167150 and 2017/0029107 are all representative of the state of the art and teach similar limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646